 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDPigglyWiggly Red River Company,Inc.andFoodHandlers Local 425 of the Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO. Case 26-CA-3870May 6, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNNotice To Show Cause why the General Counsel's Mo-tion for Summary Judgment should not be granted.Respondent thereafter filed an opposition in responseto Notice To Show Cause, praying the Board to dismissthe General Counsel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Upon a charge filed on December 18, 1970, by FoodHandlers Local 425 of the Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,herein called the Union, and duly served on PigglyWiggly Red River Company, Inc., herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director for Re-gion 26, issued a complaint on January 11, 1971,against Respondent, alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about August 18,1970, following a Board election in Case 26-RC-3726the Union was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 14, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnJanuary 18, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and pleading certain affir-mative defenses.On January 28, 1971, counsel for the General Coun-sel filed directly with the Board a Motion for SummaryJudgment, alleging that the Respondent's answer to thecomplaint raises no factual or legal issues warrantingan evidentiary hearing, and, therefore, requests theBoard to grant the Motion for Summary Judgment.Subsequently, on February 1, 1971, the Board issued anorder transferring the proceeding to the Board and aIOfficial noticeis taken of the record in the representation proceeding,Case 26-RC-3726 as theterm "record"isdefined in Secs.102.68 and102.69(f) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB938, enfd.388 F.2d 683(C.A. 4,1968);Golden AgeBeverageCo.,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its opposition t0 the General Counsel's Motion forSummary Judgment, as well as in its answer to thecomplaint, the Respondent asserts that it was deprivedof due process by reason of the failure of the ActingRegional Director and the Board to direct a hearing inconjunction with its objections to the election in Case26-RC-3726. Additionally, the Respondent asserts inits opposition, as it did in its answer to the complaint,that the Regional Director erred in his unit determina-tion in that underlying representation case. On the ba-sis of these assertions the Respondent contends that theGeneral Counsel's motion should be denied, and theBoard should direct an evidentiary hearing in this un-fair labor practice proceeding. For the reasons ad-vanced below, we find no merit in the Respondent'sassertions and contentions.The record in Case 26-RC-3726 reflects that pursu-ant to a petition filed by the Union on March 9, 1970,a hearing was conducted in the representation case onMarch 25, 1970. Subsequent to the close of the hearing,and after receipt of a brief from the Respondent, theRegional Director issued his Decision and Direction ofElection in which he rejected certain of the Respond-ent's contentions and found that the unit herein de-scribed was appropriate for the purposes of collectivebargaining. On May 6, 1970, the Respondent filed arequest for review with the Board, which was denied bytelegraphic order dated May 13, 1970.At the conference scheduled prior to the election onMay 26, 1970, the Respondent for the first time chal-lenged the Union's showing of interest, asserting super-visory participation in the organizational campaign.Although he rejected the Respondent's request that theelection be rescheduled, the Regional Director im-pounded the ballots and conducted an administrativeinvestigation.Upon the results of the investigation itwas determined that the Union's showing of interestwas adequate and not tainted by supervisory participa-tion and, accordingly, the Regional Director directedthat the ballots be opened and counted. On July 8,1970, the ballots were opened and counted, and the190 NLRB No. 55 PIGGLY WIGGLYRED RIVERCOMPANYtally of ballots reflected that of 10 valid votes cast, 6ballots had been cast in favor of the Union. Thereafter,on July 13, 1970, the Employer filed timely objectionsto the conduct of the election,alleging intwo separateobjections that the Union's organizationalcampaignhad been initiated, prosecuted, and dominated by oneof its meat departmentmanagers,an acknowledgedsupervisor.On August 18, 1970, after an investigation, and hav-ing afforded the Respondent opportunity to presentwitnessesand evidence in support of its objections, theActing Regional Director issued a Supplemental Deci-sion and Certification of Representative. In the decisionthe ActingRegionalDirector determined that notwith-standingthe meat department manager was a super-visor and did participate in the Union's preelectioncampaign, the Respondent was aware of the manager'sactivities at a time more than 3 months prior to theelection. In the face of such knowledge, and havingfailed to disavow the manager's acts and conduct, theActingRegionalDirector concluded that the Respond-ent could not rely on the conduct alleged as grounds forsetting aside the election. Accordingly, the Acting Re-gionalDirector overruled the Respondent's objectionsin their entirety and certified the Union as the bargain-ing agentin the appropriateunit.The Respondent fileda request for review, which the Board denied by tele-gram dated September 30, 1970.Upon the foregoing review of the several stages of therepresentation proceeding, we find that the Respond-ent's assertions and contentions as advanced in its an-swer to the complaint and its opposition to the Motionfor Summary Judgment constitute an attempt to liti-gate in this unfair labor practice proceeding the sameissues which it raised and which were decided adverselyto its contentions in Case 26-RC-3726.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been raised in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been raised in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.'SeePittsburgh Plate Glass Co. v N.L.R.B,313 U S 146, 162 (1941),Rules and Regulationsof theBoard, Secs102 67(f) and 102 69(c)289We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation doing business inthe State of Arkansas, with three retail stores locatedatHot Springs, Arkansas, where it is engaged in theretail grocery business. During the past 12 months,Respondent, in the course and conduct of its businessoperations at its Hot Springs, Arkansas, stores, soldand distributed products, the gross volume of whichexceeded $500,000 and during the same period of time,the Respondent's Hot Springs, Arkansas, stores pur-chased and received products valued in excess of $50,-000 from points located outside the State of Arkansas.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.'II.THE LABOR ORGANIZATION INVOLVEDFood Handlers Local 425 of the Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO,is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed in the meat departments of the Re-spondent's three stores at Hot Springs, Arkansas,excluding grocery department employees, producedepartment employees, the store managers, the as-sistant storemanagers, guards, watchmen andsupervisors as defined in the Act.'In its answer the Respondent neither admits nor denies that it is en-gaged in commercewithin themeaning ofthe Act. We find, however, thatin view of its admissions to a gross volume of business in excess of $500,000,and its purchases of products valued in excess of $50,000 from sourceslocated out side the State of Arkansas, that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act to assert jurisdiction in this case 290DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The certificationOn May 26, 1970, a majority of the employees ofRespondent in said unit,in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 26 designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton August 18, 1970, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 25,1970, and at alltimes thereafter,the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit.Commencing on or aboutDecember14, 1970,and continuing at all times there-after to date, the Respondent has refused, and contin-ues to refuse,to recognize and bargain with the Unionas the exclusive representative for collective bargainingof all employees in said unit.Accordingly,we find that the Respondent has, sinceDecember 14, 1970,and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin sectionIII, above,occurringin connection with its operationsdescribedin sectionI, above,have a close, intimate, andsubstantial relationshipto trade, traffic,and commerceamong the several States and tend tolead to labordisputes burdening and obstructing commerce and thefreeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached,embody such under-standing in a signed agreement.In order toinsure thatthe employees in the appropri-ate unit willbe accordedthe services of their selectedbargaining agent forthe period provided by law, weshall construethe initial period of certificationas begin-ning on thedateRespondent commences to bargain ingood faith with the Unionas the recognized bargainingrepresentativein the appropriateunit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert.denied379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board,upon the basisof the foregoingfacts andthe entirerecord,makes the following:CONCLUSIONS OF LAW1.Piggly Wiggly Red River Company,Inc., is anemployer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.FoodHandlersLocal 425 of theAmalgamatedMeat Cuttersand ButcherWorkmen of NorthAmerica, AFL-CIO,is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.All full-timeand regular part-time employees em-ployed in themeat departmentsof theRespondent'sthree stores at Hot Springs, Arkansas,excluding gro-cery departmentemployees,producedepartment em-ployees, thestore managers,the assistant store manag-ers, guards, watchmen and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargainingwithin the meaning of Section9(b) of the Act.4.Since August 18, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriateunit for the purpose of collectivebargain-ing within the meaning of Section9(a) of the Act.5.By refusingon or about December 14, 1970, andat all timesthereafter,to bargaincollectively with theabove-named labor organizationas the exclusive bar-gaining representativeof all the employees of Respond-ent in theappropriateunit, Respondent has engaged inand is engaging in unfairlabor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaidrefusal to bargain, Respondenthas interferedwith,restrained,and coerced,and is in-terfering with,restraining,and coercing,employees inthe exerciseof the rightsguaranteedto them inSection7 of the Act, and thereby hasengaged in and is engag-ing in unfairlabor practices within themeaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practicesare unfairlabor practicesaffecting commercewithin themeaningof Section2(6) and (7) of the Act. PIGGLY WIGGLYRED RIVERCOMPANYORDERPursuant to Section10(c) of the National Labor Re-lationsAct, asamended, the National LaborRelationsBoard hereby orders thatRespondent,PigglyWigglyRed River Company,Inc., its officers,agents,succes-sors,and assigns,shall:1.Cease anddesist from:(a) Refusing to bargaincollectivelyconcerning ratesof pay,wages, hours,and otherterms and conditionsof employment, with FoodHandlersLocal 425 of theAmalgamated Meat Cuttersand ButcherWorkmen ofNorth America, AFL-CIO, asthe exclusive bargainingrepresentativeof its employees in the following appro-priate unit:All full-time andregular part-time employeesemployedin the meat departmentsof the Re-spondent's three storesat Hot Springs,Arkansas,excludinggrocery departmentemployees,producedepartmentemployees,the store managers,the as-sistant storemanagers,guards,watchmen andsupervisors as definedin the Act.(b) In any like or relatedmanner interfering with,restraining,or coercing employees in the rights guaran-teed themin Section7 of the Act.2.Take thefollowing affirmativeaction which theBoard finds will effectuate the policiesof the Act:(a) Upon request,bargain withthe above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriateunit with re-spect to ratesof pay, wages,hours,and otherterms andconditionsof employmentand, if an understanding isreached, embody suchunderstanding in a signed agree-ment.(b) Post atHot Springs,Arkansas,stores copies ofthe attachednoticemarked"Appendix."' Copies ofsaid notice,on forms provided by theRegional Direc-tor forRegion 26,after being duly signedby Respond-ent's representative,shall be posted by Respondent im-mediately upon receipt thereof,and be maintained byit for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarilyposted.Reasonable steps shall be takenby Respondentto insure that said notices are not al-tered,defaced, or covered by any othermaterial.(c)Notify theRegionalDirectorfor Region 26, inwriting, within20 days from the date of this Order,what steps have beentaken to comply herewith.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTED BY ORDEROF THE NATIONALLABOR RELATIONS BOARD"shall be changedto read"POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCINGAN ORDER OF THENATIONALLABOR RELATIONS BOARD "APPENDIX291NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerningrates of pay,wages,hours, and otherterms and conditionsof employment with FoodHandlersLocal 425 of theAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO,as the exclusiverepresentative of theemployees in the bargainingunit described below.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce our employees inthe exerciseof the rightsguaranteedthem by Sec-tion 7 of the Act.WE WILL,upon request,bargainwith theabove-namedUnion,as the exclusive representa-tive of allemployees in the bargaining unit de-scribed below, with respectto rates ofpay, wages,hours, and other terms and conditionsof employ-ment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time andregular part-time em-ployees employedin the meatdepartments ofthe Respondent's three storesat Hot Springs,Arkansas,excludinggrocery department em-ployees, producedepartmentemployees, thestore managers,the assistant store managers,guards, watchmen and supervisors as definedin the Act.PIGGLY WIGGLYRED RIVERCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official noticeand must notbe defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date ofposting and must not be altered,defaced, or covered by any othermaterial.Any questionsconcerning this notice or compliancewithitsprovisionsmay be directed to theBoard'sOffice, 1720 West EndBuilding, Room403, Nashville,Tennessee37203, Telephone 615-242-5922.